Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2015

                                      No. 04-15-00228-CV

                       STEWART TITLE GUARANTY COMPANY,
                                    Appellant

                                                v.

VANTAGE BANK TEXAS, Successor by Merger to D’Hanis State Bank, and Banprop, L.L.C.,
                                Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14899
                          Honorable Laura Salinas, Judge Presiding

                                            ORDER

       Stewart Title’s petition for permission to appeal an interlocutory order, filed pursuant to
TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) is DENIED.

       It is so ORDERED on May 6, 2015.


                                                 _____________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.


                                                 _____________________________
                                                 Keith E. Hottle, Clerk